Order filed December 07, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00434-CV
                                   ____________

       IN THE INTEREST OF Z.Q.N., A MINOR CHILD, Appellant


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-14463

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Amicus Exhibit 5, a
USB Flashdrive containing Facebook videos.

      The clerk of the 309th District Court is directed to deliver to the Clerk of this
court the original of Amicus Exhibit 5, a USB Flashdrive containing Facebook
videos, on or before December 17, 2018. The Clerk of this court is directed to
receive, maintain, and keep safe this original exhibit; to deliver it to the justices of
this court for their inspection; and, upon completion of inspection, to return the
original of Amicus Exhibit 5, a USB Flashdrive containing Facebook videos, to the
clerk of the 309th District Court.



                                               PER CURIAM